Citation Nr: 0730264	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  05-22 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Basic eligibility for Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	P. Michael Shanley


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
November 1954.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York that denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death and eligibility to Dependents' Educational 
Assistance.  The appellant perfected a timely appeal of these 
determinations to the Board.


FINDINGS OF FACT

1. The veteran died on December [redacted], 1987; the immediate cause 
of the veteran's death was a cardiac arrhythmia, due to 
congestive heart failure, due to cardiovascular disease with 
brain stem involvement.

2. At the time of his death, the veteran was not service-
connected for cardiovascular disease, a brain stem condition, 
or any related conditions, and there is no indication that 
any such conditions were incurred in service or within one 
year from service.

3. The veteran was not exposed to an herbicide agent during 
service.






CONCLUSIONS OF LAW

1.  A disease or disability of service origin did not 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. §§ 1110, 1116, 1310, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2007).

2.  The requirements of eligibility for Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code, have not been met.  38 U.S.C.A. § 3501(a); 38 
C.F.R. §§ 3.807, 21.3020, 21.3021 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2006), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a December 
2002 letter to the appellant from the Agency of Original 
Jurisdiction (AOJ) specifically notified her of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to service connection for the cause of 
the veteran's death, and the division of responsibility 
between the appellant and VA for obtaining that evidence.  
Consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2006), this letter essentially 
satisfied the notification requirements of the VCAA by: (1) 
informing the appellant about the information and evidence 
not of record that was necessary to substantiate her claim; 
(2) informing the appellant about the information and 
evidence VA would seek to provide; (3) informing the 
appellant about the information and evidence she was expected 
to provide; and (4) requesting that the appellant tell VA 
about any additional information or evidence that she wished 
VA to obtain and requesting that she send relevant evidence 
that pertained to the claim to VA as soon as possible.

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  As the Board concludes below 
that the preponderance is against the appellant's claim, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  Therefore, 
despite any inadequate notice provided to the appellant on 
these two elements, the Board finds no prejudice to the 
appellant in processing the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical and personnel records, the veteran's death 
certificate, VA medical treatment records, and written 
statements from the appellant and her representative.  There 
is no indication that there is any additional relevant 
evidence to be obtained by either VA or the appellant.  The 
Board therefore determines that VA has made reasonable 
efforts to assist the appellant in obtaining evidence 
necessary to substantiate her claim.

II. Service Connection

The appellant argues that she is entitled to service 
connection for the cause of the veteran's death.  
Specifically, the appellant argues that the veteran's 
diabetes contributed to his death, and that his diabetes was 
caused by herbicide exposure due to his service assignments, 
and, particularly, to assignment in Indiantown Gap.

When a veteran dies due to a service-connected or compensable 
disability, the veteran's surviving spouse, children and 
parents are entitled to dependency and indemnity 
compensation.  38 U.S.C.A. § 1310.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, a 
presumption of service connection arises for cardiovascular 
disease if it is manifested to a degree of 10 percent within 
one year of service.  38 C.F.R. § 3.307, 3.309(a).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Also, when a veteran who was exposed to an herbicide agent 
during active military, naval, or air service develops Type 
II diabetes, the disease is presumed to have been incurred 
during service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  
For purposes of establishing service connection for a 
disability resulting from exposure to an herbicide agent, a 
veteran who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during that service.  38 U.S.C.A. § 1116(f).

The death of a veteran is considered to have been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or contributory 
cause of death.  38 C.F.R. § 3.312(a).  A disability is 
considered to be the principal (primary) cause of death when 
it, singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A disability is 
considered to be a contributory cause of death when it 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that a disability 
casually shared in producing death; it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c)(1).  
Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, are not held to have contributed to death when such 
death is primarily due to unrelated disability.  38 C.F.R. 
§ 3.312(c)(2).

In the instant case, the veteran's death certificate 
indicates that the veteran died on December [redacted], 1987, and 
that the immediate cause of the veteran's death was a cardiac 
arrhythmia, due to or as a consequence of congestive heart 
failure, due to or as a consequence of cardiovascular disease 
with brain stem involvement.

The veteran's service medical records do not reflect either 
complaints of or treatment for any cardiovascular problems, 
or any problems related to herbicide or chemical exposure.

The veteran's service medical and personnel records indicate 
that he served as a rifleman in Camp Polk, Louisiana, Fort 
Dix, New Jersey, and Fort Jay, New York.

VA medical treatment records dated from January 1985 to 
November 1987 indicate medical histories of and treatment for 
diabetes mellitus, diabetic neuropathy, hypertension, gout, 
morbid obesity, and sleep apnea.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the appellant's service 
connection claim for the cause of the veteran's death.

First, the veteran was not service-connected for 
cardiovascular disease, a brain stem condition, or any 
related conditions, and there is no indication that any such 
conditions were incurred in service or within one year from 
service.  Post-service medical records do not indicate 
treatment for cardiovascular disease until January 1985, 
which is over 30 years after the veteran's separation from 
service, and there is no evidence of record indicating that 
any such condition dated back to within a year from the 
veteran's period of service.  Also, there is no medical 
opinion or other competent medical evidence of record 
relating any cardiovascular disease, brain stem condition, or 
any related condition to the veteran's service.

Second, the record contains no evidence whatsoever of in-
service exposure to herbicides or chemicals, and thus 
diabetes mellitus can not be service-connected under 
38 C.F.R. § 3.309(e).  The veteran's service medical and 
personnel records indicate no such exposure, and there is no 
indication in the record that the veteran ever asserted that 
he was exposed to herbicides or chemicals in service.  Also, 
while the Board recognizes the appellant's contentions that 
the veteran was exposed to herbicides and chemicals in 
service while he assigned in Indiantown Gap, the veteran's 
service records do not indicate that the veteran served in 
Indiantown Gap.  The Board also notes that the veteran did 
not have active service during the period beginning on 
January 9, 1962, and ending on May 7, 1975, and therefore is 
not presumed to have been exposed to an herbicide agent under 
38 C.F.R. § 3.307.

Accordingly, service connection for the cause of the 
veteran's death is not warranted.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not applicable.

III. Entitlement to Dependents' Educational Assistance

The appellant has also raised the issue of entitlement to 
Dependents' Education Assistance benefits under 38 U.S.C.A. 
Chapter 35.  In Sabonis v. Brown, 6 Vet. App. 426 (1994), the 
Court held that in cases in which the law and not the 
evidence is dispositive, a claim for entitlement to VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Because the Board has denied 
service connection for the cause of the veteran's death, and 
since the record reflects that the veteran was not evaluated 
as having disability total and permanent in nature as a 
result of service connected disability at the time of his 
death, any child or surviving spouse of the veteran is not 
eligible for such benefits, and entitlement to Dependents' 
Educational Assistance Benefits is not warranted as a matter 
of law.  38 U.S.C.A. § 3501(a); 38 C.F.R. §§ 3.807, 21.3020, 
21.3021.


ORDER

1.  Entitlement to service connection for the cause of the 
veteran's death is denied.

2.  Basic eligibility for Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


